UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
LIDIA EMELINDA PEREZ CRABBE,        )
                                    )
            Plaintiff,              )
                                    )
            v.                      )                  Civil Action No. 12-1702 (BJ R)
                                    )
R STREET SELF STORAGE,              )
                                    )
            Defendant.              )
___________________________________ )


                                  MEMORANDUM OPINION

       The Court issued a Memorandum Opinion and Order [ECF No. 21] on August 27, 2013,

directing plaintiff to file an amended complaint naming the proper corporate entity (or entities)

as the defendant (or defendants) to this action. The Order advised that, if plaintiff failed to file

the amended complaint timely, the Court would dismiss this action. To date, plaintiff neither has

filed an amended complaint nor has requested more time to do so. Accordingly, this action will

be dismissed. An Order accompanies this Memorandum Opinion.




DATE: October 3, 2013                                  /s/
                                                       BARBARA JACOBS ROTHSTEIN
                                                       Senior Judge
                                                       United States District Court